Citation Nr: 0609299	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left leg, currently rated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1990 and in January and February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted an increased rating of 40 
percent for varicose veins of the left leg, effective July 
23, 1999.  In January 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing.

The Board remanded this case for additional development in 
May 2003.  While on remand, the RO, in March 2004, granted an 
increased rating of 60 percent for varicose veins of the left 
leg, effective July 23, 1999.  The veteran's representative 
indicated that the veteran is not satisfied with this rating.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's varicose veins of the left leg are currently 
manifested by persistent ulceration, edema, discoloration, 
and some pain and tenderness.  


CONCLUSION OF LAW

The criteria for an increased rating higher than 60 percent 
rating for varicose veins of the left leg are not met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
September 1999 rating decision, March 2000 and March 2002 
statements of the case (SOC's), and April 2002, March 2004, 
August 2004, March 2005, and August 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to an 
increased rating claim for varicose veins of the left leg.  
These documents essentially notified the veteran of the 
evidence needed to prevail on his claim.

In addition, in a December 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC's, SSOC's, and notice letter dated in December 
2005 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the September 1999 rating decision, the RO 
granted an increased rating of 40 percent for left leg 
varicose veins, which the veteran appealed, as it was not a 
full grant of benefits.  The Veterans Claims Assistance Act 
(VCAA) became effective in November 2000.  In December 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
December 2005 was not given prior to the first AOJ 
adjudication of the claim, the subsequent VA letter corrected 
any procedural errors.  The notice was provided by the AOJ 
prior to the last transfer and certification of the veteran's 
case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, even though the December 2005 
letter did not provide the veteran with notice of an 
effective date for any increased rating for his left leg 
varicose veins, pursuant to Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (Vet. App. March 3, 2006), since the 
claim for an increased rating is denied, as discussed below, 
no new effective date for a higher rating is assigned; and 
any error with regard to Dingess/Hartman would be harmless.  
As such, VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 1999 to 2005.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in September 1999, 
April 2001, September 2003, and June 2005.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for varicose 
veins of the left leg in September 1992, assigning a 20 
percent rating effective September 5, 1991.  A claim for an 
increase was denied in May 1998.  

The veteran filed another increased rating claim for varicose 
veins of the left leg in July 1999.  In September 1999, the 
RO granted an increased rating of 40 percent for varicose 
veins of the left leg, effective July 23, 1999, the date of 
the veteran's claim.  The veteran appeals this action.  He 
testified that he has persistent ulcers, swelling, and cramps 
in his left leg.  He also noted that he suffers from blood 
clots and that his social life is affected in that he is 
embarrassed by the sight of his legs and cannot wear shorts 
or go swimming.  In March 2004, the RO assigned an increased 
rating of 60 percent, effective July 23, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An August 1999 VA medical record shows the veteran had a 
long-standing history of varicose veins and venous 
insufficiency in the left leg.  Physical examination revealed 
an indurated, large varicosity of the left leg with some 
swelling and small ulcerations.

VA medical records dated from September 11, 1999 to September 
18, 1999 show the veteran was hospitalized for increased 
swelling in the left lower extremity with progressive redness 
and pain.  His discharge diagnosis was recurrent left deep 
vein thrombosis and left cellulitis, improved.

A September 1999 VA examination report shows that in July 
1999 the veteran developed severe swelling of the left leg 
with pain and tenderness and was admitted to a local hospital 
with a diagnosis of left leg thrombophlebitis.  He was 
hospitalized for one week; and then was transferred to the VA 
medical center, where he was placed on Coumadin and bedrest.  
His present complaints were constant pain and swelling of the 
left leg, aggravated with walking.  He was unable to stand 
more than 10 to 15 minutes and had to elevate his legs once 
every hour to relieve swelling.  Driving was difficult and he 
had to stop frequently to keep his leg elevated for relief of 
edema.  He also had to keep his leg elevated at night and it 
was very difficult to sleep.  He continued to wear an elastic 
stocking below the left knee, noting that he did not have the 
proper stocking to involve the upper thigh.  He also noted 
that he always was tired.  The diagnosis was superficial 
thrombosis of varicose vein of the left leg with healed 
ulcers and residual pigmentation involving the lower leg.  
The examiner noted the veteran was able to walk with some 
discomfort.  

VA medical records dated from September 1999 to April 2001 
show findings of recurrent deep vein thrombosis of the left 
leg, overlying superficial cellulitis, and swelling.  In 
December 2000, the veteran was admitted into the VA hospital 
for treatment of his deep vein thrombosis. 

An April 2001 VA examination report shows complaints of 
ulcers in the past, but none presently.  The veteran also 
stated that his left leg was worse in that the swelling used 
to go down by morning, but would not do so anymore.  Physical 
examination showed varicose veins on the left leg with no 
active ulcers at that time.  However, there was ecchymosis 
and the skin was very thin.  The impression was deep vein 
thrombosis of the left calf, inguinal area, and collateral 
veins in the left thigh.  The examiner commented that the 
problem would persist and not get better.

VA medical records from March 2001 to December 2001 show 
findings of recurrent deep vein thrombosis of the left leg, 
postphlebitic skin changes of the left lower extremity, 
healed venous stasis ulceration with scarred area remaining, 
and varicose veins.

A July 2002 VA medical record shows the veteran was seen in 
the emergency room for burning pain at the ulcer cite.  On 
evaluation, he had several small ulcers on the left medial 
gaiter area, which was most likely ulcerated because of 
contact with caustic drainage.  An August 2002 VA telephone 
care note shows the veteran continued to have significant 
pain due to caustic draining from his leg ulcer.

Subsequent VA medical records show the veteran was admitted 
into the hospital from December 2002 to January 2003 with 
complaints of severe pain in the left leg from the foot to 
the knee.  He had a chronically swollen left ankle, and his 
left leg had been discolored.  Ulcer formation also had been 
a problem, and he had had weeping of his ankle for two days.  
Physical examination revealed venostasis changes on left 
ankle with a clear exudate.  His leg was non-erythematous and 
he had no increased warmth on the left lower extremity.  The 
discharge diagnosis was left lower extremity cellulitis, 
chronic venous stasis, and deep venous thrombosis.  

VA medical records dated from January 2003 to November 2004 
show findings of recurrent deep vein thrombosis, venous 
stasis dermatitis, recurrent ulcerations, increased edema and 
pain, and a large clot in the femoral vein, which was 
considered a potential risk for pulmonary embolism.

A September 2003 VA examination report shows that no board-
like signs of the left lower leg were found.  The examiner 
stated that the veteran's problem would only get worse as 
time went on.    

A March 2005 VA bariatric surgery follow-up indicates that 
since weight loss there were no leg ulcers or edema.  

A June 2005 VA examination report shows complaints of 
constant pain in his left leg even at rest.  The veteran also 
reported dark patches on the left leg and edema almost always 
present, but sometimes better in the morning.  After the 
examiner described massive board-like edema to the veteran, 
he indicated that a couple of years ago he was having it, but 
had not had any recently.  He stated that his left leg seemed 
heavier and was harder to pick up than the right, making him 
feel like he was walking off balance.  Physical examination 
revealed extensive varicosities, 1+ edema, and widespread 
stasis dermatitis in the left lower extremity.  The cords 
from the veins were palpable on the calf.  The left calf 
measured two inches bigger than the right calf; and the left 
thigh measured one inch bigger than the right thigh.  The 
impression was worsening varicosities in the left lower 
extremity, but no presence of massive board-like edema.  The 
examiner noted that it was impossible to say if there had 
been board-like edema with flare-ups, but by the veteran's 
own report, this had not happened for a couple of years.

A late June 2005 VA vascular consult shows significant 
evidence of venous insufficiency in the left leg with severe 
brawny edema discoloration and evidence of a previous 
malleolar wound, which had totally healed.  The veteran 
denied any spontaneous bleeding of these areas or pain at 
that time.  The physician noted that conservative measures of 
compression stocking and elevation were the best prevention 
against venous wounds.

The veteran's varicose veins of the left leg are currently 
rated as 60 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 60 percent evaluation is assigned 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating requires evidence of varicose veins with 
massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

Based on a review of the evidence, the Board finds that a 100 
percent rating for varicose veins of the left leg is not 
warranted.  Although in 2005 the veteran reported board-like 
edema in the past, at least a couple of years ago, this was 
not supported by objective medical findings.  None of the VA 
medical records dated from 1999 to 2003 show findings or 
reports of board-like edema.  VA examinations in September 
2003 and June 2005 also specifically show no evidence of 
board-like edema.  The veteran stated in June 2005 that he 
had constant pain, even at rest; but this also was not 
objectively found.  The medical evidence shows consistent 
complaints of pain, particularly associated with the ulcers 
and edema, but no objective reports of constant pain at rest.  
Moreover, in June 2005 it was noted that he had no pain 
during the examination.  The majority of the evidence shows 
persistent ulceration, edema, discoloration, and some pain 
and tenderness.  As a whole, the evidence more closely 
approximates the criteria for a 60 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  See 38 C.F.R. 
§ 4.7.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The record shows the veteran has to be on his 
feet as a salesman, but he also indicated that he is allowed 
periods of time to elevate his leg.  While this shows the 
veteran's varicose veins affect his employability, the 
evidence does not show marked interference with employment, 
particularly since he is able to work in a desk job, and is 
allowed time for leg elevation.  Additionally, the record 
does not show frequent periods of hospitalization.  Even 
though the veteran was hospitalized three times in the past 
six years and has to make monthly clinic visits to receive 
treatment for his varicose veins, as reported by a January 
2003 physician's assistant, as a whole, this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against the claim; and the claim is denied.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to an increased rating higher than 60 percent for 
varicose veins of the left leg is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


